COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Marilyn McCollom v. Newcor Ventures, Inc.

Appellate case number:      01-17-00900-CV

Trial court case number:    1095606

Trial court:                County Civil Court at Law No. 2 of Harris County

        Appellant, Marilyn McCollum, has filed a notice of appeal of the trial court’s final
judgment in a forcible detainer proceeding. The judgment awards possession of the
property at issue to appellee, Newcor Ventures, Inc.; provides that “a writ of possession
may issue on or after January 5, 2018”; and sets a supersedeas bond in the amount of
$24,000.00. On December 29, 2017, McCollom filed an “Emergency Motion to Stay
Eviction Order and Posting of Supersedeas Bond.” She asks that we “stay the execution
of the eviction or payment of the supersedeas bond.”
       We deny McCollom’s motion. See TEX. P ROP. CODE ANN. § 24.007 (Vernon
Supp. 2017) (“A judgment of a county court may not under any circumstances be stayed
pending appeal unless, within 10 days of the signing of the judgment, the appellant files a
supersedeas bond in an amount set by the county court.”); TEX. R. CIV. P. 510.13 (“The
judgment of the county court may not be stayed unless within 10 days from the judgment
the appellant files a supersedeas bond in an amount set by the county court pursuant to
Section 24.007 of the Texas Property Code.”); see also Hernandez v. U.S. Bank Trust
N.A. as Trustee for LSF8 Master Participation Trust, 527 S.W.3d 307, 310 (Tex. App.—
El Paso 2017, no pet.); Guillen v. U.S. Bank, N.A., 494 S.W.3d 861, 865 (Tex. App.—
Houston [14th Dist.] 2016, no pet.)
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually      Acting for the Court

Date: January 3, 2018